DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 9, 2022 has been received. Claims 5-9 and 11 are currently pending.
Applicant is reminded that no claim text should be presented for any claim in the claim listing with the status of “cancelled.” See claim 10 and MPEP 714(c)(4)(i).	
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 5 is objected to because of the following informalities: “the stretched planar stretchable material configured to form a water impervious seal configured to extend between the headband portion and the wearer's forehead” should read “the stretched planar stretchable material configured to form a water impervious seal .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the bend” at the end of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 also recites the limitation “the stretched planar stretchable material configured to delineate the liquid deflecting portion.” The limitation is indefinite, as it is unclear what Applicant intends for said delineation to include or exclude. The Examiner notes that “delineate” has a common meaning of “to describe, portray, or set forth with accuracy or in detail,” and it is unclear how the stretched planar stretchable material “delineates” the liquid deflecting portion. The Examiner further notes that the word “delineate” does not appear to be used in the specification, which further renders Applicant’s intended meaning unclear.
Claim 9 recites the corresponding limitation “the bend delineating the liquid deflecting portion,” and is indefinite for at least the reason(s) discussed above. Without further explanation or context, it is unclear how the bend “delineates” the liquid deflecting portion.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ahlstrom (US Patent No. 452,155) in view of Kemp (US Patent No. 2,265,529), further in view of Mason et al. (herein Mason)(US Patent No. 4,481,680) and Kuhlman et al. (herein Kuhlman).
Regarding claim 5, Ahlstrom discloses an apparatus (see single-piece embodiment of Fig. 3 and general in-use configuration of Fig. 2) comprising:
a single piece of flexible material (see Fig. 3 and lines 34-51, Ahlstrom teaches wherein wherein the fore pieces b, c are made of a flexible material such as leather, and may be made in a single piece without the yoke a) comprising headband portion (c) and a liquid deflecting portion (b, which is capable of deflecting liquid inasmuch as claimed);
the single piece of flexible material configured to extend across a wearer’s forehead (see in-use configuration of Fig. 2, and lines 8-64);
the liquid deflecting portion configured to extend forwardly from the wearer’s forehead and downwardly from a bend in the single piece of material (see Fig. 2, annotated Fig. 3 and lines 34-51).

    PNG
    media_image1.png
    377
    604
    media_image1.png
    Greyscale

Ahlstrom further discloses wherein the apparatus includes a stretchable band (d) configured to be personalized in size (at least due to the elastic material of the band, which can stretch and contract to different effective lengths to accommodate different head sizes) attached to first and second side edges of the single piece of material to create tension across the single piece of material and allow the apparatus to be secured on the head of the wearer (see Figs. 2 and 3 and lines 34-63), but fails to teach an adjustable first ear piece configured to be pulled behind a wearer's first ear and an adjustable second ear piece configured to be pulled behind a wearer's second ear.
However, Kemp teaches a protective face apparatus (see Figs. 1-2) comprising a flexible planar material (10; see page 1, column 1, lines 12-48), an adjustable first elastic ear piece (left 22) attached to a first edge of the planar material (left side edge of 10; see Fig. 2 and page 1, column 2, lines 28-47) at a first edge (left side edge of 10); and an adjustable second elastic ear piece (right 22) attached to a second edge of the planar material (right side edge of 10; see Fig. 2 and page 1, column 2, lines 28-47), wherein the first and second adjustable ear pieces are configured to be personalized in size (at least due to the elastic material of the elastic bands, which can stretch and contract to different effective lengths to accommodate different head sizes); so as to allow the protective face apparatus to be easily and adjustably maintained in place on the face of the wearer by looping the ear pieces around the ears of the wearer, and to allow the protective face apparatus to form a pneumatic seal with the face of the wearer when the ear pieces are engaged, for enhanced protection (see Fig. 1 and page 1, column 1, lines 12-24 and column 2, lines 28-47). 
Therefore, based on Kemp’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted Ahlstrom’s single head elastic piece for first and second elastic pieces configured to be pulled behind respective first and second ears of the wearer; as doing so would allow the protective face apparatus to be easily and adjustably maintained in place on the face of the wearer by looping the ear pieces around the ears of the wearer, and would also allow the protective face apparatus to form a pneumatic seal with the face of the wearer when the ear pieces are engaged, for enhanced protection. Furthermore, such a modification would be nothing more than a simple substitution of one known fastening configuration for another (i.e., fastening over the ears instead of around the head). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
	Ahlstrom further fails to disclose wherein the single piece of flexible material is a single piece of planar and stretchable material, such that the planar stretchable material is configured to be stretched across a wearer’s forehead, and wherein the stretched planar stretchable material is configured to form a water impervious seal between the headband portion and the wearer’s forehead and configured to delineate the liquid deflecting portion.
However, Mason teaches an apparatus, the apparatus comprising: a single piece of planar flexible material (2; see Fig. 1 and column 2, lines 14-20) comprising a headband portion and a liquid deflecting portion (see annotated Fig. 4 and column 2, lines 55-60); the planar material configured to extend across a wearer’s forehead (see at least Figs. 3-5); the extended planar material configured to form a water impervious seal between the headband portion and the wearer’s forehead (see column 1, lines 6-10 and column 2, lines 21-60), and the extended planar material configured to delineate the liquid deflecting portion (see column 1, lines 48-52 and column 2, lines 55-60; the planar material is configured to be manipulated to create a gutter/bend that delineates an upper edge of the liquid deflecting portion inasmuch as claimed, see rejection under 35 USC 112 above); so as to provide a protective apparatus that creates a liquid impermeable barrier between the wearer’s scalp and face, and that can be manipulated in various ways to protect different portions of the wearer’s head (see Figs. 3-5; Abstract; column 1, lines 5-10; and column 2, lines 51-65).

    PNG
    media_image2.png
    778
    741
    media_image2.png
    Greyscale

Furthermore, Kuhlman teaches a protective face apparatus (10, 20) having a headband portion (20) and a deflecting portion (10) each made of a material that is both flexible and resilient (i.e., stretchable, see column 2, lines 19-65), as doing so would allow the protective face apparatus to snugly conform to the wearer’s forehead for enhancing the fluid barrier (see column 2, lines 7-18 and 62-65; and column 3, lines 20-32).
Therefore, based on Mason’s and Kuhlman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ahlstrom’s single piece of flexible material to be a single piece of planar and stretchable material, such that the planar stretchable material is configured to be stretched across a wearer’s forehead, and wherein the stretched planar stretchable material is configured to form a water impervious seal between the headband portion and the wearer’s forehead and configured to delineate the liquid deflecting portion; as doing so would provide a protective apparatus that creates a liquid impermeable barrier between the wearer’s scalp and face, and that can be manipulated in various ways to protect different portions of the wearer’s head, and would further allow the protective face apparatus to snugly conform to the wearer’s forehead for enhancing the fluid barrier.
As modified, Ahlstrom’s flexible material would form a planar stretchable material which is capable of being stretched across the wearer’s forehead when extended across the wearer’s forehead, and wherein the stretched planar material is configured to delineate the liquid deflecting portion (see Figs. 2-3 of Ahlstrom; Figs. 3-4 and column 2, lines 55-60 of Mason; and column 2, lines 7-18 and 62-65; and column 3, lines 20-32 of Kuhlman).
It is noted that the recitations of “the planar stretchable material configured to be stretched across a wearer’s forehead” and “the stretched planar material is configured to delineate the liquid deflecting portion” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Ahlstrom, Kemp, Mason and Kuhlman together teach a stretchable planar material that is configured to be stretched to conform to the wearer’s head, and is also configured to be manipulated to form a bend within the planar material to at least partially delineate a deflecting portion of the apparatus (see Figs. 2-3 of Ahlstrom; at least column 2, lines 8-65 of Kuhlman; and Fig. 4, column 1, lines 48-52, and column 2, lines 55-60 of Mason), and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 6, the modified apparatus of Ahlstrom (i.e., Ahlstrom in view of Kemp, Mason, and Kuhlman) is further disclosed wherein the liquid deflecting portion (b of Ahlstrom) comprises a substantially curved shape (see at least Figs. 2-3 of Ahlstrom; liquid deflecting portion b has at least a curved peripheral shape).

Regarding claim 7, the modified apparatus of Ahlstrom (i.e., Ahlstrom in view of Kemp, Mason, and Kuhlman) is further disclosed wherein at least one of the adjustable first ear piece and adjustable second ear piece (left and right 22 of Kemp) includes an elastic tubing (see Figs. 1-2 and column 2, lines 28-47 of Kemp; first and second ear pieces 22 are made of elastic bands/fastening loops which have a tubular shape).

Regarding claim 8, the modified apparatus of Ahlstrom (i.e., Ahlstrom in view of Kemp, Mason, and Kuhlman) is further disclosed wherein at least one of the adjustable first ear piece and adjustable second ear piece (left and right 22 of Kemp) comprises an elastic material (see column 2, lines 28-47 of Kemp).





Examiner’s Note
Claims 9 and 11 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732